UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6096



EDSON FURTADO,

                 Plaintiff - Appellant,

          v.


NELSON WOODWARD RUPP, JR., Judge; STATE OF MARYLAND,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
03068-RWT)


Submitted:   March 27, 2008                 Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edson Furtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edson   Furtado    appeals     the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).      In his informal appellate brief, Furtado

failed to address the district court’s basis for dismissing his

case.    Therefore, Furtado has waived appellate review of that

issue.   See 4th Cir. R. 34(b) (“The Court will limit its review to

the issues raised in the informal brief.”).                Accordingly, we

affirm. Furtado’s motion for appointment of counsel is denied. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -